            Case 3:18-cv-00151-RCJ-WGC Document 35 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     WILLIE MASON,                                    )   Case No.: 3:18-CV-00151-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 30)
                                                      )
13   WOODS, et al.,                                   )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 30 1) entered on July 1, 2020, recommending that the Court grant and
19

20
     deny in part Defendants’ Motion for Summary Judgment (ECF No. 20). On July 20-21, 2020

21   Plaintiff filed his Objections to Magistrate Judge’s Report and Recommendation (ECF Nos. 30,
22   31).
23
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
24
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
25

26   Nevada.

27

28          1   Refers to Court’s docket number.



                                                           1
           Case 3:18-cv-00151-RCJ-WGC Document 35 Filed 09/21/20 Page 2 of 2



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 30), shall be ADOPTED and ACCEPTED.
 7          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
 8
     No. 20) is GRANTED as to Defendants BRYANT, DAVIS, and KIRCHEN.
 9
            IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
10

11   No. 20) is DENIED as to Defendants WOODS and GONZALES.

12          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
13
     accordingly.
14
            IT IS SO ORDERED.
15
                                                     Dated this 21st day of September, 2020.
16

17

18                                                   ROBERT C. JONES
                                                     United States District Judge
19

20

21

22

23

24

25

26

27

28



                                                        2
